                Case 3:20-sw-00195-RCY Document 1 Filed 06/19/20 Page 1 of 8 PageID# 1
 AO 106A (EDVA Version) (03/20) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                         UNITED STATES DISTRICT COURT
                                                                      for the
                                                            Eastern District of Virginia

               In the Matter of the Search of                                )
           (Briefly describe the property to be searched                     )
            or identify the person by name and address)
                                                                             )           Case No. 3:20sw195
 USPS Priority Mail Parcel bearing USPS Tracking Number (P)                  )
 9505 5148 7447 0164 4194 51
                                                                             )
                                                                             )

     APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the property
to be searched and give its location):
 At 1801 Brook Road, Suite 200, Richmond, VA 23232, is USPS Priority Mail Parcel bearing Tracking (9505514874470164419451)

 located in the             Eastern               District of                 Virginia                      , there is now concealed (identify the
 person or describe the property to be seized):
  Narcotics or other controlled substances, as well as contraband related to drug trafficking, e.g., packaging materials; U.S. currency
  or other financial instruments; and other evidence of transactions in relation to the violations referenced in the affidavit.

           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                ✔ evidence of a crime;
                ޭ
                ✔ contraband, fruits of crime, or other items illegally possessed;
                ޭ
                  ✔ property designed for use, intended for use, or used in committing a crime;
                  ޭ
                  ޭ a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
               Code Section                                                              Offense Description
           21 U.S.C. 841(a)(1)                        Possession with Intent to Distribute a Controlled Substance
           21 U.S.C. 843(b)                           Use of a Communication Facility in the Commission of a Federal Drug Felony


           The application is based on these facts:
            See the attached affidavit

            ✔ Continued on the attached sheet.
            ޭ
            ޭ Delayed notice of        days (give exact ending date if more than 30 days:                                            ) is requested under
              18 U.S.C. § 3103a, the basis of which is set forth on the attached hed sheet.

                                                                                       ____
                                                                                         ______
                                                                                             _ _________
                                                                                                      _________
                                                                              _____________________________________
                                                                                                Applicant’s
                                                                                                A
                                                                                                Ap plicant’s signature
                      Reviewed by AUSA/SAUSA
                          David Schiller
            _____________________________________                                 Adelheid L. Dalton, US Postal Inspector
                                                                              _____________________________________
                             Printed name and title                                             Printed name and title
Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                       Telephone                                                      eans).
                                                        (specify reliable electronic means)


 Date:             6/19/2020
                                                                                                             Judge’s
                                                                                                             JJu
                                                                                                               udg
                                                                                                                 dgee’’s signature
                                                                                                                         siign
                                                                                                                            gnat
                                                                                                                               atuurre

 City and state:                  Richmond, VA
                                                                                                        Printed name and title
          Print                          Save As...                     Attach                                                                 Reset
      Case 3:20-sw-00195-RCY Document 1 Filed 06/19/20 Page 2 of 8 PageID# 2

                                           Case No.: 3:20sw195


                     AFFIDAVIT IN SUPPORT OF APPLICATION
             FOR A SEARCH WARRANT FOR ONE U.S. MAIL PARCEL

I.      Subject Parcel

        This is an Affidavit submitted in support of an Application for a Search Warrant for one

subject U.S. Mail Parcel, hereinafter “the Subject Parcel.” The Subject Parcel is currently located

in Richmond, Virginia, which is within the Eastern District of Virginia. The Subject Parcel is

specifically identified as follows:

 Subject      Priority Mail Express (E),       From:                     To:
 Parcel       Priority (P), First-Class (F),   Name and Address          Name and Address
              or Registered (R)
              Tracking ID Number
 1            (P ) 9505 5148 7447 0164         Manual Perez              Alejandro Lopez
              4194 51                          569 Swanston Dr.          414 B Airport Rd.
                                               Sacramento, CA 95818      Tappahannock, VA
                                                                         22560


II.     Affiant

        I, Adelheid L. Dalton, being duly sworn, hereby depose and state:

        1.     I am an Inspector with the United States Postal Inspection Service (USPIS) and

have been so employed since September 2016.            I completed a twelve-week federal law

enforcement basic training course in Potomac, Maryland, which included training in the

investigation of the prohibited mailing of narcotics, mail theft, aggravated identity theft, bank

fraud, wire fraud and mail fraud. I am currently assigned to the Mail Fraud and Prohibited Mailing

of Narcotics Team for the Washington Division, Richmond, Virginia Domicile. I am responsible

for investigating suspected violations of federal criminal statutes and am also responsible for

conducting complex investigations that includes reviewing and analyzing documents, witness




                                                1
   Case 3:20-sw-00195-RCY Document 1 Filed 06/19/20 Page 3 of 8 PageID# 3




interviews, and the preparation, presentation, and service of criminal complaints, search warrants

and arrest warrants.

       The facts and information contained in this affidavit are based on my personal knowledge

as well as that of the other agents involved in this investigation. All observations that were not

made personally by me were related to me by the persons who made the observations. Sources of

information used routinely in this process also include verifying zip codes through a public

database maintained by the U.S. Postal Service (USPS.com) and checking associations between

names and addresses in a law enforcement database named CLEAR. This affidavit contains only

that information necessary to establish probable cause in support of an application for a search of

the Subject Parcel. This affidavit is not intended to include each and every fact and matter

observed by or made known to agents of the government.

       Based upon my training and experience in the field of narcotic interdiction through the

mails, I know that there are suspicious characteristics common to many packages that contain

narcotics and controlled substances. These factors, detailed more fully below, are used as a pointer

system to identify packages requiring further investigation.

       A totality of characteristics creates reasonable suspicion prior to presenting a parcel to a

canine for examination. The Subject Parcel exhibited several of these factors and was also alerted

to by a trained canine. While there are many characteristics that experienced inspectors look for,

the most common factors or suspicious characteristics routinely observed in the course of

screening packages are as follows:

       1.      Priority Mail Express and Priority Mail. Contrasts observed between legitimate

business parcels and drug parcels with regard to the use of Priority Mail Express and Priority Mail:

               a.      Priority Mail Express: As alternatives to First Class Mail, which does not



                                                 2
   Case 3:20-sw-00195-RCY Document 1 Filed 06/19/20 Page 4 of 8 PageID# 4




               provide a customer the ability to track the progress of a parcel through the system,

               the U.S. Postal Service offers Priority Mail Express and Priority Mail. Priority Mail

               Express is guaranteed (money back) to be delivered on a set date and time, usually

               overnight. (That deadline is determined at the time of mailing.) The customer

               receives a receipt with this guaranteed information and can opt for a signature

               requirement at the other end or not. Customers can track the parcel online by its

               distinct Priority Mail Express tracking number. The weight of the package and the

               distance traveled are the two main factors in setting the price. Priority Mail Express

               costs more than Priority Mail.

               b.      Priority Mail: Priority Mail has a delivery service standard of two to four

               business days, but is not guaranteed. Priority is a less expensive alternative to

               Priority Mail Express, but still provides the ability to track a parcel.

       Legitimate businesses using Priority Mail Express typically have a business or corporate

account visible on the mailing label, which covers the cost of the mailing, in contrast to the drug

distributor who will pay at the counter with cash or a credit card. Business Priority Mail Express

parcels typically weigh no more than eight ounces, and business Priority Mail parcels typically

weigh no more than two pounds. Drug packages typically exceed these weights. In my experience,

it is fairly easy to separate out smaller parcels, which constitute seventy to eighty percent of all

Priority Mail Express and Priority Mail parcels, from other parcels. Address labels on business

parcels are typically typed, and address labels on drug packages are typically hand written.

Typically, drug traffickers using Priority Mail Express will opt out of the signature requirement.

       2.      Invalid Sender/Return Address. When drugs are shipped through the mails, the

senders generally do not want them back. To distance themselves from parcels containing drugs,



                                                  3
   Case 3:20-sw-00195-RCY Document 1 Filed 06/19/20 Page 5 of 8 PageID# 5




the return addresses and the names of senders are often fictitious or false. A fictitious or false

address can be anything from an incorrect zip code to a non-existent house number or street. The

name of the sender is also typically invalid in one of several ways. I have seen packages sent by

persons with names of celebrities, cartoon characters, or fictional persona. More often a search of

the CLEAR database reflects that there is no association between the name of the sender and the

address provided.

       3.      Invalid Recipient/Address. It may appear counterintuitive and counterproductive

to put the wrong receiving address on a package, but often the named recipient is not associated

with the address. This provides plausible deniability to anyone receiving the package as to their

knowledge of its contents. Sometimes drug packages are addressed to vacant properties with the

expectation that the postal carrier will just leave it at the address. The intended recipient will then

retrieve it from that location and hope to remain anonymous.

       4.      State of Origin. If other criteria are present, I know from experience and training

that domestic packages sent from California, Oregon, Washington, Arizona, Texas, Nevada,

Florida and Colorado similar to the Subject Parcel at issue in this application for a search warrant

can indicate that a parcel contains controlled substances.

       5.      Additional Indicators. Other factors indicative of drug trafficking that are seen less

frequently, but nevertheless noteworthy include:

               a.      Smell: The odors of cocaine, marijuana, and methamphetamine are distinct,

               and, through experience, postal inspectors are familiar with these odors. On

               occasion, a parcel will emit an odor that is easily recognized without the assistance

               of a canine. Other smells that suggest the contents are narcotics are from masking

               agents. Common masking agents used in an attempt to thwart law enforcement and



                                                  4
       Case 3:20-sw-00195-RCY Document 1 Filed 06/19/20 Page 6 of 8 PageID# 6




                canines typically include dryer sheets, coffee, mustard, and any other substance that

                releases a strong smell.

                b.      Heavy Packaging: Heavily taped parcels are another factor that will suggest

                a drug parcel. Your affiant has also observed excessive glue on package flaps.

         It is my experience that when these factors are observed, the alert of a trained canine on

the package will follow. As a result, these factors become a reliable way to profile the parcels

being shipped every day.

III.     Statement of Facts and Circumstances

         On June 16, 2020, the following factors or suspicious characteristics are present in the

Subject Parcel:

 Subject Parcel:           Weight of Parcel           FROM/ Invalid         Other Suspicious
 Priority Mail                                        Name/Address          Characteristics
 Express/
 Priority/Registered/
 First-Class
 Source Area               Label                   TO/ Invalid              Canine Alert
                                                   Names/ Address
                                          Subject Parcel
 Priority Mail             3 lbs. 5.1 ozs          Name not                 Heavily taped
 12” x 12.75” x 6”                                 associated with
                                                   address

 Yes – California          Handwritten                Name not               Yes – “MAX”
                                                      associated with
                                                      address


         On June 16, 2020, the Subject Parcel was placed in the work area among other boxes at

the Richmond Postal Service Facility (“USPS”) located in Richmond, Virginia. At that time,

Chesterfield County Police Department Officer J. T. Godsey, canine handler, and his narcotics

detecting canine “MAX” were brought in to search the area. Officer J. T. Godsey is employed

by the Chesterfield County Police Department and has been a Police Officer since April

                                                  5
   Case 3:20-sw-00195-RCY Document 1 Filed 06/19/20 Page 7 of 8 PageID# 7




1998. Officer Godsey has been a canine handler since July 2010 and is specifically trained to

interpret the reactions of canine “MAX” in detecting the odor of a controlled substance. Officer

Godsey observed the canine “MAX” and then informed Postal Inspectors that the dog alerted on

the Subject Parcel, which was placed among other boxes.

   I.         Reliability of the Narcotic Detector Canine

                  Officer J. T. Godsey advised this affiant that he and canine “MAX” were

trained by the Chesterfield Police Department Canine Unit. Officer J. T. Godsey and canine

“MAX” were certified as a team after a 14 week Canine/Handler course in December 2017 under

the certification guidelines set forth by the Virginia Police Work Dog Association. Canine

“MAX’s” certification was conducted by a Master Trainer from the Virginia Police Work Dog

Association in a “single blind” method (where the results are unknown to the handler). Single

blind certification ensures that the handler cannot cue the dog, as the handler does not know the

results. Canine “MAX” responds by sitting/laying after the alert has been given. This indicates

to Officer J. T. Godsey the odor of marijuana or its derivatives, cocaine, heroin, ecstasy, and

methamphetamine has been detected. Canine “MAX” receives monthly re-training of two eight

(8) hour days each month and daily training exercises.

         Canine “MAX” has been working for six years as a trained drug detection dog. Canine

“MAX” has a success/reliability rate of 100 percent, meaning of the packages he has alerted on,

100 percent did, in fact, contain contraband. Officer J. T. Godsey and canine “MAX” were

recertified in May 2020.

   II.       Conclusion

         I submit that based upon the above indicators exhibited by the Subject Parcel, my training

and experience, and the alert of a trained canine on the package, that there is probable cause to



                                                 6
   Case 3:20-sw-00195-RCY Document 1 Filed 06/19/20 Page 8 of 8 PageID# 8




believe that the above-described Subject Parcel contains narcotics or controlled substances

and/or materials or proceeds relating to the distribution of controlled substances through the

United States Mail.




                                             ___________________________
                                             Adelheid L. Dalton
                                             United States Postal Inspector




Reviewed by: David Schiller
Assistant United States Attorney
Eastern District of Virginia
Richmond, Virginia




                                              Subscribed and sworn to before me
                                              on the 19th day of June, 2020.




                                                 7
